IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                        OCTOBER 1999 SESSION
                                                      FILED
                                                     December 20, 1999

STATE OF TENNESSEE,             )                   Cecil Crowson, Jr.
                                                   Appellate Court Clerk
                                )C.C.A. NO. W1999-01914-CCA-R3-CD
           Appellee,            )
                                )     HARDIN COUNTY
VS.                             )
                                )     HON. C. CREED McGINLEY,
PERCY FARRIS,                   )     JUDGE
                                )
           Appellant.           )     (Sentencing)


FOR THE APPELLANT:                    FOR THE APPELLEE:


ED NEAL McDANIEL                      PAUL G. SUMMERS
618 Main St.                          Attorney General & Reporter
Savannah, TN 38372
                                      J. ROSS DYER
                                      Asst. Attorney General
                                      425 Fifth Ave.., North
                                      Nashville, TN 37243

                                      ROBERT “GUS” RADFORD
                                      District Attorney General
                                      JOHN W. OVERTON, JR.
                                      Asst. District Attorney General
                                      P. O. Box 484
                                      Savannah, TN 38372




ORDER FILED:____________________



AFFIRMED - RULE 20

JOHN H. PEAY,
Judge
                                       ORDER


              The defendant was convicted, on his guilty plea, of delivery of under five

grams of cocaine. He received an agreed sentence of three years as a Range I standard
offender. The manner of service was reserved for determination by the trial judge who

refused to grant alternative sentencing.



              In this appeal, the defendant contends that he was entitled to alternative

sentencing and that he should have been given credit for the time he served in the state

of Kentucky after a detainer was placed against him by Tennessee authorities. We find

the issues to be without merit.



              The proof submitted at the sentencing hearing supports the trial judge’s

findings that the defendant had been arrested and convicted of another felony drug

offense after his arrest on the instant charge, and that this indicated a continuing pattern

for violating the drug laws. The trial court also found that the defendant was “not candid
and truthful”, that he had continued to use drugs, and was unemployed, all of which
indicated to the trial court that the defendant lacked amenability to correction.



              Further, the defendant cites no authority for his proposition that he is
entitled to credit for the time spent in the Kentucky penal system. The case law in this

state holds otherwise. See Majeed v. State, 621 S.W.2d 153, 155 (Tenn. Crim. App.

1981).


              Finding the defendant’s issues to be without merit, we affirm the trial court’s
denial of alternative sentencing and denial of credit for service in another state pursuant

to Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee.



                                           ________________________________
                                           JOHN H. PEAY, Judge


                                             2
CONCUR:



________________________________
NORMA M. OGLE, Judge



________________________________
ALAN E. GLENN, Judge




                                   3